Citation Nr: 0915791	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  05-11 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), depressive disorder, generalized anxiety 
disorder with depression, and panic attacks.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to 
February 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional (RO), which denied service connection for 
posttraumatic stress disorder (PTSD), severe depression, 
panic attacks, and anxiety.  

During the course of the appeal, the Veteran's claims file 
was permanently transferred to the RO in Waco, Texas; hence, 
that RO now has jurisdiction over the claim on appeal.  

In April 2008, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, the record as it stands is currently inadequate 
for the purpose of rendering a fully informed decision as to 
the claim of entitlement to service connection for a chronic 
acquired psychiatric disorder, to include PTSD, depressive 
disorder, generalized anxiety disorder with depression, and 
panic attacks.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the Veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In a June 2008 personal statement, the Veteran indicated that 
during his assignment in the 535th Engineering Combat 
Battalion from December 19, 1995 to December 20, 1996, he 
witnessed and experienced several traumatic events.  He 
explained that his unit was the first to arrive in Croatia, 
and the unit itself was under constant sniper alerts.  The 
unit was also met by angry protestors, whom were equipped 
with weapons.  The Veteran stated that two weeks after his 
arrival, his first cousin was murdered.  Thereafter, in April 
1996, the Veteran became a driver for a commander and a first 
sergeant in his battalion.  He reported that as a driver, he 
was attacked by snipers, caught in landmine areas, and 
witnessed a soldier being "blown to pieces."  In May 1996, 
his battalion was again under fire by Serbs, but his 
battalion was not allowed to fire back.  The Veteran added 
that in July 1996, he was punished for arguing with a non-
commissioned officer (NCO), and he was removed from his home 
in November 1996 after slapping his wife.  The Veteran 
contends that his psychiatric disabilities are attributable 
to his exposure to the stressful events previously stated.  

As mentioned above, the Board remanded the Veteran's claim in 
April 2008.  The Board directed the RO to prepare a summary 
of the Veteran's claimed stressors, submit them to the 
appropriate agency for verification, and afford the Veteran a 
VA examination to determine whether his psychiatric 
conditions are related to his military service.  In an 
October 2008 deferred rating decision, the RO determined that 
an investigation of the Veteran's stressors supports his 
account of a comrade dying in a landmine explosion and being 
a member of a unit in Bosnia, which was under attack and in 
imminent danger of harm during his tour of duty in Bosnia-
Herzegona from December 1995 to June 1996.  As such, the RO 
concluded that the Veteran's stressor events have been 
verified and scheduled the requested VA psychiatric 
examination.  

In January 2009, the Veteran underwent a VA examination.  
Based upon the clinical interview, mental status examination, 
review of records, and psychological testing, the examiner 
diagnosed the Veteran with alcohol dependence, unknown 
status; cannabis abuse, unknown status; major depressive 
disorder, recurrent, severe with psychotic features; and 
antisocial personality disorder.  In regards to the Veteran's 
claimed PTSD, the examiner concluded that he did not see full 
criteria for a PTSD diagnosis.  He explained that while the 
Veteran has a verified stressor, the nature of the stressor 
does not technically meet criterion A (exposure criteria) of 
the PTSD diagnostic criteria.  During the VA examination, the 
examiner noted the accepted stressor of a comrade being 
killed, but when questioned about the event, the examiner 
indicated that the Veteran informed him that he did not know 
the person, nor was he there when the event happened.  The 
Veteran stated that "the guy was supposedly blown to bits."  
With that assertion, the VA examiner opined that the Veteran 
does not have PTSD, but a consistent history of depression 
and substance abuse issues.  He opined that the Veteran's 
depression, alcohol dependence, and cannabis abuse were not 
related to the Veteran's active military service, and his 
depression was due to extraneous issues, including multiple 
deaths in the family and dealing with the consequences of 
poor decision making in his life.  

The Board finds that the factual basis for the VA examiner's 
opinion is inadequate.  It appears that the VA examiner 
relied solely on one stressor that was weakened by the 
Veteran's assertions during the examination, rather than the 
confirmed stressors of record.  The VA examiner stated in his 
report that the comrade killed is the "only accepted 
stressor," but as mentioned previously, the RO confirmed 
both the Veteran's stressors of a comrade killed by a 
landmine explosion and the Veteran's unit under attack and in 
imminent danger of harm in Bosnia.  The Board considers this 
opinion insufficient.  Thus, the Board requests that the VA 
examiner who conducted the January 2009 examination of the 
Veteran to review the claims file, particularly the confirmed 
stressors reported in the October 2008 deferred rating 
decision, and provide an opinion in an addendum.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Contact the VA examiner who conducted 
the January 2009 VA examination, and ask 
the examiner to review the claims file, 
particularly the verified stressors in 
the October 2008 deferred rating decision 
for the purpose of determining whether 
the in-service stressors caused the 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
The diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV.  The 
descriptive definition of a stressor in 
the American Psychiatric Association:  
Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition (1994) 
(DSM-IV) provides that a valid diagnosis 
of PTSD requires that a person has been 
exposed to a traumatic event in which 
both of the following were present:  (1) 
the person experienced, witnessed, or was 
confronted with an event or events that 
involved actual or threatened death or 
serious injury, or a threat to the 
physical integrity of himself or others, 
and (2) the person's response involved 
intense fear, helplessness, or horror.  
If the Veteran's claimed in-service 
stressor can be independently 
corroborated, it must be clinically 
evaluated in accordance with the 
provisions of DSM-IV.  If the Veteran is 
found to have PTSD, the examiner is 
requested to identify the diagnostic 
criteria, including the specific stressor 
or stressors supporting the diagnosis.  
If the Veteran is found to have a 
psychiatric diagnosis other than PTSD, 
the examiner is requested to render an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
diagnosed psychiatric illness is related 
to service.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  

The claims file, including a copy of this 
REMAND, should be made available to the 
examiner for proper review of the medical 
history.  The examination report is to 
reflect whether such a review of the 
claims file was made.  

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




